THEA~TORNEYGENERLAL
                            OF   TEXAS


  WILL    WI-ON
A-mNEYC3ENERAl.
                            April 10, 1961

    Honorable H. B. Zachry
    President, Board of Directors
    Texas Agricultural and Mechanical
     College System
    BOX 2570
    San Antonio, Texas
                            Opinion No. WW-1035
                           Re:   Whether changing the name of
                                 the "Agricultural and Mechani-
                                 cal College of Texas" requires
    Dear Mr. Zachry:             a constitutional amendment.
         You have requested an opinion concerning whether the
    changing of the name "Agricultural and Mechanical College
    of Texas" requires a constitutional amendment.
         In Heaton v. Bristol, 317 S.W.2d 86, 93 (Civ.App.958
    error ref., appeal dism., cert. den., 359 U.S. 230), It was
    held:
               "The record shows that the Agricultural
          and Mechanical College of Texas Is the oldest
          State-supported Institution of higher learn-
          ing In Texas. It was established pursuant to
          Acts of 1875, pages 72, 74, General Laws of the
          State of Texas, and the College first opened
          Its doors in October 1876, and It has been In
          continuous operation since that time. The
          statutory provisions relating to the College
          are grouped under Chapter 2, Title 29 of the
          Revised Civil Statutes of Texas."
         Section 13 of Article VII of the Constitution of Texas
    recognizes that the Agricultural and Mechanical College of
    Texas was created prior to the Constitution of 1876 but had
    not begun operation at the time the Constitution of 1876 was
    adopted (February 15, 1876). The Agricultural and Mechani-
    cal College of Texas, being created by Acts of the Legislature
    (Chanter XLIV, General Laws of Texas, 1871; Chapter CXXVI,
    General Laws of Texas, 1871; Chapter LVII, General Laws of
    Texas (1875) rather than by a provision of the Constitution of
Honorable H. B. Zachry, Page 2 (WW-1035)


Texas, you are advised that changing the name of the "Agri-
cultural and Mechanical College of Texas" does not require
a constitutional amendment but may be done by an act of the
Legislature.
                          SUMMARY

        The Agricultural and Mechanical College
        of Texas was established pursuant to
        Chapter LVII, Acts of 1875, Page 72,
        General Laws of Texas (Heaton v. Bristol,
        317 S.W.2d 86, 93 (Civ.App. 1958, error
        ref., appeal dlsm., cert. den., 359 U.S.
23O), and the changing of the name of the
        "Agricultural and Mechanical College of
        Texas" does not require a constitutional
        amendment.

                          Yours very truly,
                          WILL WILSON
                          Attorney General of Texas


                              John Reeves
JR:ms

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Iola B. Wilcox
Robert T. Lewis
Vernon 0. Teofan
Sam Ray Wilson
REVIEWED FOR THE ATTORNEY GENERAL
By: Morgan Nesbitt